Order granting injunction reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, with leave to the plaintiff to renew the application at Special Term. Held, that plaintiff should have been required to give security as is provided by section 620 of the Code of Civil Procedure and that the amount thereof should be sufficient to fully indemnify the defendants against any loss by reason of granting the injunction. In view of this disposition it is unnecessary for us to pass upon the appeal from the order denying the motion to vacate, and the appeal from that order is dismissed. All concurred.